Citation Nr: 0622053	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-43 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  He died in May 2002.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, denying the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.  

In April 2006, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion in regard to the likelihood that the veteran's 
service-connected post-traumatic stress disorder (PTSD) led 
him to use tobacco products after service, which caused his 
fatal lung cancer.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran died in May 2002.  The immediate cause of 
death was listed as metastatic lung cancer.  Alzheimer's 
disease listed as significant condition contributing to death 
but not related to the immediate cause of death.

2.  At the time of his death, the veteran was service-
connected for PTSD, rated 50 percent disabling since June 
1999.

3.  The veteran's service-connected PTSD contributed to his 
fatal lung cancer  in that it played a material causal role 
in his use of tobacco products after service.  The veteran's 
use of tobacco products caused the disease that is directly 
linked to the veteran's demise.


CONCLUSION OF LAW

The veteran's death was the proximate result of a disease or 
injury incurred in service.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).

In the present case, the Board concludes that it is not 
precluded from adjudicating the appellant's service-
connection claim without first deciding whether the VA's 
notice and duty to assist requirements have been satisfied.  
This is so because the Board is taking action favorable to 
the appellant in granting her claim, and as such there is 
no prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2005); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that service connection for the cause 
of the veteran's death should be granted on the basis that 
his death was the result of nicotine dependence that was, in 
turn, aggravated by his service-connected PTSD.

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision noting 
that a disability or death will not be service-connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service. 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300.  The regulation provides that "(a) For claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service."  38 C.F.R. § 3.300 
(2005).  

But, in a 2003 opinion, the VA's General Counsel held that 
neither 38 U.S.C. 
§ 1103(a) nor VA's implementing regulation at 38 C.F.R. § 
3.300 bars a finding of secondary service connection for a 
disability related to the veteran's use of tobacco products 
after the veteran's service, here, the veteran's fatal lung 
cancer, where that disability is proximately due to a 
service-connected disability that is not service-connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service, here, the veteran's PTSD.  
See VAOGCPREC 6-2003.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2005).

Furthermore, VA's General Counsel has held that the 
adjudicators must resolve: (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use 
of tobacco products caused by the service-connected 
disability.  If these questions are answered in the 
affirmative, the secondary disability may be service-
connected.  VAOGCPREC 6-2003.  

After careful review, the Board finds that, in the present 
case, these questions are answered in the affirmative.  

In an April 1999 rating decision issued in May 1999, the 
veteran granted service connection for PTSD and assigned an 
initial 10 percent disability rating.  In a June 2002 rating 
decision, a 50 percent disability rating was assigned, 
effective June 18, 1999.  The medical evidence of record 
shows that the veteran was diagnosed with small cell 
metastatic lung cancer in December 2001.  The veteran's death 
certificate indicates that he died in May 2002; the immediate 
cause of death was listed as metastatic lung cancer, with 
Alzheimer's disease listed as significant condition 
contributing to death but not related to the immediate cause 
of death.  In a July 2002 statement, the certifying physician 
revised the final diagnoses to the veteran's death 
certificate to include PTSD as a significant condition which 
could have contributed to the veteran's death.  

A November 2000 VA medical record reflects that the veteran 
had a long history of PTSD, since leaving service in 1952.  
According to the appellant, his wife, the veteran began 
smoking shortly after his return from service and stopped in 
1997.  In a November 2002 statement, the veteran's treating 
physician opined that it was conceivable that the veteran's 
PTSD contributed to his heavy smoking over the years, which 
led to his lung cancer.  In a December 2002 statement, a VA 
registered nurse practitioner opined that, while the 
veteran's PTSD was not the imminent cause of the veteran's 
death, it could have been a significant contributing factor 
due to the anxiety component, and that his excessive smoking 
behavior more likely than not was due to the anxiety the 
veteran experienced.  

In an April 2006 VHA medical opinion, after reviewing the 
veteran's medical records and clarifying statements from his 
family and medical personnel, the VA physician opined that 
the veteran's traumatic anxiety was a "major player in the 
heavy smoking", that metastatic lung cancer was the main 
cause of the veteran's death and that the role of tobacco in 
leading to this problem has been well accepted by the medical 
community, although it is not the only factor involved in the 
etiology.  In terms of whether the cancer would have occurred 
absent the veteran's tobacco use, the VA physician's also 
opined that the likelihood (greater than 50 percent) of "his 
lung tumor and metastatic disease was significantly increased 
with the tobacco use."

Based on the entire record of evidence, and with resolution 
of all reasonable doubt in the appellant's favor, the Board 
concludes that the veteran's service-connected PTSD played a 
material causal role in his continued use of tobacco products 
after service, that his smoking played a material causal role 
in the development of the veteran's fatal lung cancer, and 
that the lung cancer would not have occurred but for the 
tobacco use associated with his PTSD.  Therefore, the 
requirements of service connection for the cause of the 
veteran's death have been met.




ORDER

Service connection for the veteran's cause of death is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


